PER CURIAM.
On May 7, 1975, a Greene County jury found that a document under date of February 15, 1972, was not the last will and testament of one Ella C. Butts. Appellant filed an after-trial motion which was denied by the trial court. Thereafter, appellant initiated the present appeal. However, the appeal is premature as no judgment has been entered in the case.
We are not unmindful that counsel for appellant was not involved with the litiga*157tion at a time when judgment should have been entered and that counsel sought leave to correct the deficiency by supplementation. Nevertheless, this court cannot act beyond the authority established by statute. In Missouri, appeals may only be taken from a final judgment. § 512.020, RSMo 1969, V.A.M.S.; Rule 74.01, V.A.M.R.
The appeal must be, and is, dismissed for lack of a judgment.
All concur.